We find nothing in the opinion in Hyatt v. N.Y., ex rel Corkran, 188 U.S. 691, 47 L.Ed., 657, or in Ex parte Hogue, 112 Tex.Crim. Rep., 17 S.W.2d 1047, in conflict with our original opinion herein. Relator was under conviction in the State of California, and had violated the terms of a parole granted him, whereupon the parole was revoked. Nothing appears which would legally stand in the way of his return to that state upon the demand of the Governor thereof.
Relator's motion for rehearing is overruled.
Overruled.